DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Summary
This is the initial Office action for application 17/846385 filed 06/22/2022. 
Claims 1-15 are currently pending and have been fully considered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 10-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over KENNEDY (USPGPUB 2014/0250776).
Regarding claim 1, KENNEDY teaches a process for converting waste fibers to solid fuel.
A supply of animal waste including the waste fibers is washed for a predetermined period.
The washed supply of animal waste including the waste fibers is then dewatered, with the waste fibers separated from the liquids.
The waste fibers are then compressed to generate a plurality of briquettes.
The animal waste includes manure.  (Para 10)
The washing step removes as much of the elemental contamination. (Para 10) 
The process is exemplified by Fig 1.
Fiber, such as cow manure (Element 14 in Fig 1), is fed to an agitation trough or pit.  (feeding manure to a washing tank)
Recycled water (Element 16 in Fig 1) is also fed to the agitation trough or pit (Element 12 in Fig 1).  (adding a flow of water to the washing tank) 
Applicant is reminded that it has been established that making a process continuous would be prima facie obvious.
The washing is performed in the agitation trough or pit (Element 12 in Fig 1).
KENNEDY does not explicitly teach that the agitation occurs with ultrasonic energy or rotary movements.
However, KENNEDY teaches an agitator and mixing in rotary movements is well-known and it would obvious to perform mixing in rotary movements.  (washing, the manure, in the washing tank by the flow of water, and by enabling the manure along with the water to rotary movements)
The fibers are then dewatered by being pumped though piping into a dewatering device.  (removing, continuously, from the washing tank, the water having contaminants) 
The dewatering step may be performed with a centrifuge. (Para 11)
The dewatering may also be performed with a dewatering screen, presses, and the like (purifier).  
Fiber may be separated and collected in a dry storage (accumulator). (Para 13)
The fiber may be further dried (drying of the clean solids, wherein the clean solids as obtained comprises the lignin material).  (Para 13)
The fiber may then be briquetted with a cold briquetting device compressing the fiber (Element 34 of fig 1) (pressing the clean solids). (Para 14) 
Regarding claim 15, the briquettes are formed from lignin.
Regarding claim 10, KENNEDY teaches drying to fiber moisture content of 10 -12% or lower.  KENNEDY then teaches cold briquetting.
KENNEDY does not explicitly teach adding water to the briquetting step.
However, it the moisture content falls below the desired level, it would be obvious to one of ordinary skill in the art to add some amount of water to reach the desired moisture content.
Regarding claims 11-12, KENNEDY does not explicitly teach using dry air from boiler for drying.
However, using hot air to dry is well-known. Hot air from a boiler is also well-known.  Drying the lignin briquettes with hot air from a boiler would be well known to one of ordinary skill in the art.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.
Claim Rejections - 35 USC § 103
Claim(s) 2-9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over KENNEDY (USPGPUB 2014/0250776) as applied to claims 1, 10, and 15 above, and further in view of WEGNER (USPGPUB 2002/0056690).
The above discussion of KENNEDY is incorporated herein by reference.
WEGNER teaches a product for washing manure to remove undesirable elements and produce environmentally desired processed manure solids.  
WEGNER teaches pretreatment of manure of a reactor module with additives to help with removing environmental objectionable levels of salt.
The pretreated manure is sent with water to a wash module, comprising concentric perforated cylindrical screens, to be washed in an orthogonal flow.  
Regarding claims 2 and 3, KENNEDY does not explicitly teach a mincing mill to treat the manure before it is fed into the washing step or a conveyor with filter to transport the manure to the washing step.
However, WEGNER teaches manure being screened and fed onto an auger where it is conveyed to a hammer mill.  (Para 67 of WEGNER)
It would be obvious to one of ordinary skill in the art to apply the screen and auger and hammer mill that WEGNER teaches to the process that KENNEDY teaches.
WEGNER teaches the motivation is to remove foreign matter and to break up thick clods.  (Para 67 of WEGNER)
It would be obvious to one of ordinary skill in the art to use a different type of mill to reduce the size of the manure with a reasonable expectation of success.
Regarding claim 5, WEGNER teaches mounds of raw manure.  
Regarding claims 4 and 8, WEGNER teaches waste brine from washing may be separated and then processed to be used for other purposes.  (Paras 74 and 75 of WEGNER)  
It would be obvious to one of ordinary skill in the art to remove the brine as the brine is taught to have separate values.
Regarding claim 6, KENNEDY teaches the water used for washing can be recycled.   
Supplying the recycled water to 2 different points in the agitation trough or pit would be obvious to one of ordinary skill in the art as it appears to be a design choice.   
Regarding claim 7, WEGNER teaches that semi-salted water, separated from the fine processed manure solids may be recycled.  (Para 72, 73 and 103 of WEGNER)
Regarding claim 9, WEGNER does not explicitly teach the use of magnetic plates for removing iron and other elements. 
However, WEGNER does teach the addition of iron salts in the process.
Furthermore, iron salts are taught to be contaminated with other toxic metals.  (Para 103 of WEGNER)
It would be obvious to separate the toxic metals prior to briquetting.
A magnetic plate to separate toxic metals would be obvious to one of ordinary skill in the art. 
Regarding claim 13, WEGNER teaches that other compounds may be added to improve the process, including coagulants such as ferric salts.  (Para 92 of WEGNER)
Regarding claim 14, WEGNER does not explicitly teach adding scents.  
However, WEGNER does teach adding other compounds.  Those compounds would be expected to have a scent.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
APPEL et al. (USPGPUB 2009/0062581) teach methods and apparatus for converting waste materials into fuel.  
PLOU (WO2015 086869A1) teaches a purine treatment method comprising physical solid/liquid separation of a purine-containing effluent liquid in order to generate a solid fraction and a liquid fraction.  
The solid fractions comprise lignin and are pelletized into a solid agglomerate.  The solid agglomerate has a high calorific value.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MING CHEUNG PO/Examiner, Art Unit 1771    


/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771